Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 1 of 130 Page ID
                                  #:207




                                                      24          USA_0089
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 2 of 130 Page ID
                                  #:208




                                                                  USA_0090
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 3 of 130 Page ID
                                  #:209




                                                                  USA_0091
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 4 of 130 Page ID
                                  #:210




                                                                  USA_0092
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 5 of 130 Page ID
                                  #:211




                                                                  USA_0093
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 6 of 130 Page ID
                                  #:212




                                                                  USA_0094
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 7 of 130 Page ID
                                  #:213




                                                                  USA_0095
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 8 of 130 Page ID
                                  #:214




                                                                  USA_0096
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 9 of 130 Page ID
                                  #:215




                                                                  USA_0097
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 10 of 130 Page ID
                                  #:216




                                                                  USA_0098
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 11 of 130 Page ID
                                  #:217




                                                                  USA_0099
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 12 of 130 Page ID
                                  #:218




                                                                  USA_0100
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 13 of 130 Page ID
                                  #:219




                                                                  USA_0101
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 14 of 130 Page ID
                                  #:220




                                                                  USA_0102
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 15 of 130 Page ID
                                  #:221




                                                                  USA_0103
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 16 of 130 Page ID
                                  #:222




                                                                  USA_0104
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 17 of 130 Page ID
                                  #:223




                                                                  USA_0105
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 18 of 130 Page ID
                                  #:224




                                                                  USA_0106
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 19 of 130 Page ID
                                  #:225




                                                                  USA_0107
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 20 of 130 Page ID
                                  #:226




                                                                  USA_0108
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 21 of 130 Page ID
                                  #:227




                                                                  USA_0109
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 22 of 130 Page ID
                                  #:228




                                                                  USA_0110
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 23 of 130 Page ID
                                  #:229




                                                                  USA_0111
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 24 of 130 Page ID
                                  #:230




                                                                  USA_0112
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 25 of 130 Page ID
                                  #:231




                                                                  USA_0113
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 26 of 130 Page ID
                                  #:232




                                                                  USA_0114
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 27 of 130 Page ID
                                  #:233




                                                                  USA_0115
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 28 of 130 Page ID
                                  #:234




                                                                  USA_0116
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 29 of 130 Page ID
                                  #:235




                                                                  USA_0117
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 30 of 130 Page ID
                                  #:236




                                                                  USA_0118
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 31 of 130 Page ID
                                  #:237




                                                                  USA_0119
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 32 of 130 Page ID
                                  #:238




                                                                  USA_0120
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 33 of 130 Page ID
                                  #:239




                                                                  USA_0121
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 34 of 130 Page ID
                                  #:240




                                                                  USA_0122
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 35 of 130 Page ID
                                  #:241




                                                                  USA_0123
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 36 of 130 Page ID
                                  #:242




                                                                  USA_0124
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 37 of 130 Page ID
                                  #:243




                                                                  USA_0125
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 38 of 130 Page ID
                                  #:244




                                                                  USA_0126
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 39 of 130 Page ID
                                  #:245




                                                                  USA_0127
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 40 of 130 Page ID
                                  #:246




                                                                  USA_0128
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 41 of 130 Page ID
                                  #:247




                                                                  USA_0129
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 42 of 130 Page ID
                                  #:248




                                                                  USA_0130
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 43 of 130 Page ID
                                  #:249




                                                                  USA_0131
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 44 of 130 Page ID
                                  #:250




                                                                  USA_0132
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 45 of 130 Page ID
                                  #:251




                                                                  USA_0133
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 46 of 130 Page ID
                                  #:252




                                                                  USA_0134
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 47 of 130 Page ID
                                  #:253




                                                                  USA_0135
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 48 of 130 Page ID
                                  #:254




                                                                  USA_0136
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 49 of 130 Page ID
                                  #:255




                                                                  USA_0137
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 50 of 130 Page ID
                                  #:256




                                                                  USA_0138
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 51 of 130 Page ID
                                  #:257




                                                                  USA_0139
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 52 of 130 Page ID
                                  #:258




                                                                  USA_0140
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 53 of 130 Page ID
                                  #:259




                                                                  USA_0141
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 54 of 130 Page ID
                                  #:260




                                                                  USA_0142
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 55 of 130 Page ID
                                  #:261




                                                                  USA_0143
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 56 of 130 Page ID
                                  #:262




                                                                  USA_0144
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 57 of 130 Page ID
                                  #:263




                                                                  USA_0145
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 58 of 130 Page ID
                                  #:264




                                                                  USA_0146
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 59 of 130 Page ID
                                  #:265




                                                                  USA_0147
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 60 of 130 Page ID
                                  #:266




                                                                  USA_0148
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 61 of 130 Page ID
                                  #:267




                                                                  USA_0149
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 62 of 130 Page ID
                                  #:268




                                                                  USA_0150
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 63 of 130 Page ID
                                  #:269




                                                                  USA_0151
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 64 of 130 Page ID
                                  #:270




                                                                  USA_0152
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 65 of 130 Page ID
                                  #:271




                                                                  USA_0153
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 66 of 130 Page ID
                                  #:272




                                                                  USA_0154
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 67 of 130 Page ID
                                  #:273




                                                                  USA_0155
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 68 of 130 Page ID
                                  #:274




                                                                  USA_0156
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 69 of 130 Page ID
                                  #:275




                                                                  USA_0157
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 70 of 130 Page ID
                                  #:276




                                                                  USA_0158
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 71 of 130 Page ID
                                  #:277




                                                                  USA_0159
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 72 of 130 Page ID
                                  #:278




                                                                  USA_0160
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 73 of 130 Page ID
                                  #:279




                                                                  USA_0161
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 74 of 130 Page ID
                                  #:280




                                                                  USA_0162
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 75 of 130 Page ID
                                  #:281




                                                                  USA_0163
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 76 of 130 Page ID
                                  #:282




                                                                  USA_0164
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 77 of 130 Page ID
                                  #:283




                                                      25
                                                                  USA_0165
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 78 of 130 Page ID
                                  #:284




                                                                  USA_0166
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 79 of 130 Page ID
                                  #:285




                                                       26         USA_0167
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 80 of 130 Page ID
                                  #:286




                                                                  USA_0168
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 81 of 130 Page ID
                                  #:287




                                                                  USA_0169
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 82 of 130 Page ID
                                  #:288




                                                                            27
                                                                  USA_0170
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 83 of 130 Page ID
                                  #:289




                                                                  USA_0171
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 84 of 130 Page ID
                                  #:290




                                28                                USA_0172
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 85 of 130 Page ID
                                  #:291




                                                                  USA_0173
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 86 of 130 Page ID
                                  #:292




                                                      29          USA_0174
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 87 of 130 Page ID
                                  #:293




                                                                  USA_0175
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 88 of 130 Page ID
                                  #:294




                                                                  USA_0176
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 89 of 130 Page ID
                                  #:295




                                                                  USA_0177
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 90 of 130 Page ID
                                  #:296




                                                                  USA_0178
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 91 of 130 Page ID
                                  #:297




                                                                  USA_0179
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 92 of 130 Page ID
                                  #:298




                                                                  USA_0180
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 93 of 130 Page ID
                                  #:299




                                                                  USA_0181
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 94 of 130 Page ID
                                  #:300




                                                                  USA_0182
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 95 of 130 Page ID
                                  #:301




                                                   30
                                                                  USA_0183
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 96 of 130 Page ID
                                  #:302




                                                       31         USA_0184
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 97 of 130 Page ID
                                  #:303




                                                                  USA_0185
                                     32                             6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 98 of 130 Page ID
                                  #:304




                                                      33          USA_0186
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 99 of 130 Page ID
                                  #:305




                                                                  USA_0187
                                                                    6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 100 of 130 Page ID
                                   #:306




                                                  34
                                                                   USA_0188
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 101 of 130 Page ID
                                   #:307




                                                                   USA_0189
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 102 of 130 Page ID
                                   #:308




                                                       35          USA_0190
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 103 of 130 Page ID
                                   #:309




                                                                   USA_0191
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 104 of 130 Page ID
                                   #:310




                                      36                           USA_0192
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 105 of 130 Page ID
                                   #:311




                                                                   USA_0193
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 106 of 130 Page ID
                                   #:312




                                     37                            USA_0194
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 107 of 130 Page ID
                                   #:313




                                                                   USA_0195
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 108 of 130 Page ID
                                   #:314




                                                                   USA_0196
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 109 of 130 Page ID
                                   #:315




                                                                   USA_0197
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 110 of 130 Page ID
                                   #:316




                                                                   USA_0198
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 111 of 130 Page ID
                                   #:317




                                                                   USA_0199
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 112 of 130 Page ID
                                   #:318




                                                                   USA_0200
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 113 of 130 Page ID
                                   #:319




                                                                   USA_0201
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 114 of 130 Page ID
                                   #:320




                                                 38                USA_0202
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 115 of 130 Page ID
                                   #:321




                                                      39           USA_0203
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 116 of 130 Page ID
                                   #:322




                                                                   USA_0204
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 117 of 130 Page ID
                                   #:323




                                                                   USA_0205
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 118 of 130 Page ID
                                   #:324




                                                                   USA_0206
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 119 of 130 Page ID
                                   #:325




                                                                   USA_0207
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 120 of 130 Page ID
                                   #:326




                                                                   USA_0208
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 121 of 130 Page ID
                                   #:327




                                                                   USA_0209
                                                      40             6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 122 of 130 Page ID
                                   #:328




                                                     41            USA_0210
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 123 of 130 Page ID
                                   #:329




                                                                   USA_0211
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 124 of 130 Page ID
                                   #:330




                                                        42         USA_0212
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 125 of 130 Page ID
                                   #:331




                                                                   USA_0213
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 126 of 130 Page ID
                                   #:332




                                                                   USA_0214
                                                      43             6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 127 of 130 Page ID
                                   #:333




                                                                   USA_0215
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 128 of 130 Page ID
                                   #:334




                                                                   USA_0216
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 129 of 130 Page ID
                                   #:335




                                                                   USA_0217
                                                                     6/13/18
Case 2:18-cv-00803-MWF-JEM Document 31-4 Filed 02/11/19 Page 130 of 130 Page ID
                                   #:336




                                                                   USA_0218
                                                                     6/13/18
